DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,3 is/are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Chinese Document CN 208433603
With regard to claim 1, Chinese Document CN 208433603 discloses a system for providing access to a one or more adapters, comprising:
 a. housing (11,12) that defines an internal region;
b. an elongated wire or cable (31) that is at least partially positioned within the
internal region of the housing and that extends from the housing;
c. an automatic retraction mechanism (20) positioned within the internal region of the housing and acting upon the elongated wire or cable; and
d. one or more adapters ( 32,33,34,37) connected with respect to the elongated wire or cable that is positioned external to the internal region of the housing.

With regard to claim 3, Chinese Document CN 208433603 discloses that the one or more adapters are selected from the group consisting of DVI-D to HDMI adapter(s), Micro-HDMI to HDMI adapter(s), Mini-HDMI to HDMI adapter(s), Mini-DisplayPort to HDMI adapter(s), DisplayPort to HDMI adapter(s), VGA to HDMI adapter(s), MHL to HDMI adapter(s), and/or USB to HDMI adapter(s).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 4, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parrett et al in
view of .Dancel et al (US 7,163,424)
With regard to claim 2 , Densel et al disclose a strain relief element (50)mounted with
respect to the housing and defining a channel through which the elongated wire or cable
extends.

With regard to claim 4 , Densel et al disclose the one or more adapters include identifying
indicia.- aan adhesive label (6 is one), such as metal foil embossed or
printed with appropriate
With regard to claim 5 , Densel et al disclose the identifying indicia include color indicia.
Dancel - a collection 5 of removable colored elastic bands is provided
to allow easy identification among the probes.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the
invention was made to provide design features , as taught by Densel, to make operations
conveniently
Claim 6-8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parrett et al in
view of Richardson et al (US 7,469854) please see OA  from 06/03/2021
With regard to claim 6 , Richardson et al  disclose that the one or more adapters are movably mounted with respect to the wire or cable.
With regard to claim 7 , Richardson et al  disclose that the movement of the one or more adapters is limited by (4) a first stop located between the housing and the adapters, and (ii) a second stop located adjacent to a free end of the wire or cable.
With regard to claim 8 , Richardson et al  disclose that a further stop positioned between the one or more adapters and the housing to control the minimum distance between the one or more adapters and the housing.
With regard to claim 10 , Richardson et al  disclose that a pull tab mounted with respect to a free end of the elongated wire or cable.
Claim 9,  16, 20 , 26, is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Document CN 208433603 in view of Banister et al (US3,705,962)
Banister et al disclose  a lock-out feature that prevents retraction of the wire until released.
1-15, 18,  19,  22, 23-25,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Document CN 208433603 in view of Benthiem et al (US 8,678,332)
With regard to claims 11, 18, 22, Chinese Document CN 208433603 i discloses an assembly that provides access to one or more adapters, the assembly comprising: b. ahousing removably positioned within the receiving region of the mounting structure and that defines an internal region; c. an elongated wire or cable that is at least partially positioned within the internal region of the housing and that extends from the housing; d. an automatic retraction mechanism positioned within the internal region of the housing and acting upon the elongated wire or cable; and e. one or more adapters connected with respect to the elongated wire or cable that is positioned external to the internal region of the housing — as applied to claim 1 above
With regard to claim 11, Benthein et al disclose (Fig. 11) a mounting structure(80) that defines at least one outer wall, the mounting structure defining a receiving region that is configured and dimensioned to receive the Potts et al housing (r.n.5- Label 5, is the elongated handle for resting on the user's hand, a rack, a belt loop or other similar resting space-} 
With regard to claim 18, Benthein et al disclose (Fig. 11) amounting plate (80) that defines at least two mounting flange regions and a mounting surface between the at least two mounting flange regions; 
With regard to claim 22, Benthein et al disclose (Fig. 11) | amounting subassembly that is adapted for mounting within a recessed region associated with a table box;
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use the Chinese Document CN 208433603 device with the mounting structure (80), as taught by Benthein et al, to conveniently operate the device
With regard to claim 12 , Bentheim et al disclose that the mounting structure is adapted to be mounted with respect to a wall or other surface.

With regard to claim 14 , Bentheim et al disclose that the flat surface is a table, counter or other piece of furniture.
With regard to claim 15 , Bentheim et al - Chinese Document CN 208433603 disclose that the elongated wire extends beyond the mounting structure for user access thereto.
With regard to claim 19, Bentheim et al - Chinese Document CN 208433603  disclose that the housing is mounted in (4) possible orientations relative to a wall or other surface when mounted to the mounting plate, thereby permitting user access to the elongated wire or cable along different axes based on the orientation of the mounting plate relative to the wall or other surface.
With regard to claims 23-25, Bentheim et al - Chinese Document CN 208433603  disclose an assembly that provides access to one or more adapters, and that assembly can be differently stored including a table box that defines a recessed region, and wherein the mounting assembly is mounted within the recessed region of the table box table box includes a cover and wherein, when the cover of the table box is in a closed orientation, the one or more adapters are shielded from view and access within the table box, wherein the table box is mounted at least partially within a cavity defined by a table, a desk or other surface.
Claims 17, 21, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potts - Benthien et al and further in view of Chung et al (US 6,659,793)
Chung disclose (Fig.2, 3) a pull tab (13) mounted with respect to a free end of the elongated wire (22) or cable.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a wire free end with a pull tab, as taught by Chung etal,
to conveniently operate the device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D GILMAN whose telephone number is (571)272-2004. The examiner can normally be reached 8:30 A.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah RIyami can be reached on 571 270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER GILMAN/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        								3/11/22